DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	The amendment to claim 5 addressing a minor informality (“node bar” has been amended to -- nose bar --), has overcome the objection presented in the Non-Final Office action mailed on 02/01/2022. Therefore, the objection is hereby withdrawn.

Claim Rejections - 35 USC § 112
	The amendments to claims 3, 4, 6 and 8 have overcome the 35 U.S.C. 112(b) indefinites rejections (lack of antecedent basis) set forth on the Non-Final Office action mailed on 02/01/2022. Therefore, the rejections are hereby withdrawn.

Response to Amendment
The amendment filed on 02/01/2022 has been entered. Applicant’s arguments have been fully considered and found persuasive. Therefore, the rejections under 35 U.S.C § 103 previously set forth in the Non-Final Office Action mailed October 01, 2021 are hereby withdrawn.
Claims status
Claims 1 – 14 remain pending in the application.

Claim 15 is cancelled 
A new search was completed and a new ground of rejection is presented in view of Applicant’s arguments and amendments presented in Applicant response to the previous Office Action filed 02/01/2022. See the response to arguments section for a discussion of Applicant’s arguments.

New Grounds of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 1 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Walter Schnee (US Pat. No. 3,556,280; Schnee) in view of Fuchs, Ferdinand (with machine English translation of DE-102009022247-A1; Fuchs).

Regarding claim 1. Schnee discloses a device for depositing dough (Abstract), comprising: 
a supply conveyor (“feeding device,” 2) for a dough 3, guided over a path (e.g., “conveyor belt,” 8), said path comprising 
a nose bar (“bar,” 10) that is translatable over a first distance (h) – see Col. 3, ll. 42-46; 
a transmission for translating the nose bar – see Col. 3, ll. 21-35, the transmission comprising 
a rod (“arm,” 25) which is rotatably coupled to a first rotatable arm (“drive member,” 23) at a first coupling point on the rod 25 (see annotated copy of Schnee’s figure below), rotatably coupled to a second rotatable arm (“intermediate arm,” 26) at a second coupling point on the rod 25 (see figure), the second rotatable arm is rotatably coupled to the nose bar at a third coupling point, and 
a drive (“electric motor,” 21) for driving at least one of the first and/or the second rotatable arms (see figure), wherein 

The upper end of the arm 25 is flexibly coupled, with the aid of an intermediate arm 26, with the left-hand end of the depositing carriage 9. The disc crank 22, the drive member 23 and the swivel arm 25 are dimensioned so that the depositing carriage 9 will move the distance h toward the left and back again with one revolution of the electric motor 21.”

    PNG
    media_image1.png
    581
    765
    media_image1.png
    Greyscale

	In the above marked up figure, the markings were added by the examiner to facilitate discussion of Schnee’s rod 25 coupling points. In the above marked up copy,  it showed the second coupling point is at a second distance from the first coupling point; the third coupling point is at a third distance from the first coupling point; and the third 
However, Schnee‘s rod 25 is rotatably coupled directly to the intermediate arm, which in turn is directly coupled to the nose bar at a third coupling point on the rod, contrary to the instant invention, which has the rod directly coupled to the nose bar.

In the analogous field of endeavor of conveying/transferring devices [0001], Fuchs discloses a conveyor device having a transmission element (see Fig. 1), that can be moved or is moved in a “translatory” [sic] manner, in particular linearly [0006]. The following is an annotated copy of a portion of Fuchs’ Fig. 1 and Fig.2.

    PNG
    media_image2.png
    631
    1334
    media_image2.png
    Greyscale

 In the above marked up figure, the markings were added by the examiner to facilitate discussion of Fuchs. In the above marked up copy,  25 is a “linkage” [0039], which is analogous to the claimed “rod”, V represents the direction of the linear translation, 32 represents the axis of rotation (hence, drum 30 is “rotatably couple to the 
Fuchs discloses at [0041] that linkage 25 is capable of linearly translating an object being conveyed, and at [0051] discloses that  the linkage is capable of performing a linear back and forth movement between a “collecting” station and a “receiving” station according to a horizontal travel path. 
Furthermore, Fuchs discloses at [0052-53] that a servo motor (analogous to the claimed “drive”) can be arranged laterally on a  lifting arm (analogous to the claimed “rotatable arms”) of the linkage 25 or can be stationary set on a main frame and connected to one of the rotatable arms, “so that a superimposed and at the same time precisely positioned rotational movement of the tong drum 30 is carried out.” Therefore, Fuchs’ transmission is capable of driving at least one of the first and/or the second rotatable arms, wherein by driving at least one of the first or second rotatable arm, the rod is moved and therewith a nose bar comparable to Schnee device.

Although, Fuchs’ conveying device disclosed intended use is directed to the transfer of paper stacks, the Examiner respectfully reminds the Applicant that, as per MPEP 2114 (II):
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not 
In this case, Fuchs disclosure teaches a transmission for translating a gripper drum (Fig. 1 – in retracted state [0031], and Fig. 2 in the forward position), analogous to the “swivel” translation of a nose bar disclosed by Schnee (Col. 3, ll. 57-66). 
 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed, to substitute the transmission element taught by Schnee for Fuchs’ transmission element having linkage 25 (rod) rotatably coupled to a first rotatable arm at a first coupling point on the linkage (rod), rotatably coupled to a second rotatable arm at a second coupling point on the rod, and rotatably coupled to the nose bar of Schnee at a third coupling point, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable, e.g., the substitution would result in that by driving at least one of the first or second rotatable arm, the drive is capable of making the rod move and therewith the nose bar of the device.

As to the recitation of intended use of the apparatus in the preamble of the apparatus claim, Applicant is reminded that, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation. In this case, regarding claims 1 – 14, where the body of a claim fully and intrinsically sets forth all of 

Regarding claim 2. Schnee/Fuchs discloses device according to claim 1, wherein a plane through an axis of a rotation of the first rotatable arm and an axis of a rotation of the second rotatable arm is parallel to the plane in which the nose bar is movable (see the below annotated copy of a portion of Fuchs’ Fig. 1 and 2).

    PNG
    media_image3.png
    478
    683
    media_image3.png
    Greyscale

Regarding claim 3. Schnee/Fuchs discloses the device according to claim 1, wherein lengths of the rod (25) and the first and second rotatable arms, and locations of rotatable connections of the first and second rotatable arms are dimensioned such that the path of the third coupling  point is straight (see Fuchs’ Fig. 1-2, and [0039]).

Regarding claim 4. Schnee/Fuchs discloses the device according to claim 1, except for, wherein a length of the first rotatable arm, a length of the second rotatable arm and a distance between rotatable connections of the first rotatable arm and the second rotatable arm relate as 2:5:4, and wherein the rod is twice as long as the second rotatable arm, and the second rotatable arm is coupled to the rod halfway to a length of the rod.
However, Fuchs’ device is design so that the transmission device is capable of performing a linear translation movement [0051], and Schnee’s at Col. 3, ll. 62-66 discloses, “The disc crank 22, the drive member 23 and the swivel arm 25 are dimensioned so that the depositing carriage 9 will move the distance h toward the left and back again with one revolution of the electric motor 21.” Therefore, Schnee recognizes the dimensions and position of the translation elements as result-effective variables directly influencing  reach of the nose bar. 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schnee/Fuchs’ device so as to find the optimum ratio of the length of the first rotatable arm, a length of the second rotatable arm and a distance between the rotation point of the first rotatable arm and the second rotatable arm, as well as the optimum placement for the second rotatable arm to the rod, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II) (A).


Regarding claim 5. Schnee/Fuchs discloses the device according to claim 1, wherein the supply conveyor (e.g., Schnee’s 8) is guided over a path (see the annotated copy of Schnee’s figure above) that comprises a tail bar (Schnee’s 13) that is coupled to the nose bar (Schnee’s 10) at a distance of the nose bar (see Schnee’s figure above), wherein the conveyor belt (Schnee’ 8) is zig-zagged around both the tail (Schnee’s 13) and node bar (Schnee’s 10, see figure above and Schnee at Col. 3, ll. 16-20), for keeping the total length of the path of the conveyor belt constant when the nose bar and tail bar are translated (see Schnee’s figure above, wherein the dotted line shows a retract position of the nose while keeping the total length of the path of the conveyor belt constant when the nose bar and tail bar are translated).

Regarding claim 6. Schnee/Fuchs the device according to claim 1, wherein a straight projection of the translation of the third coupling point on the plane through an axis of rotation of the first rotatable arm and an axis of rotation of the second rotatable arm extends outside an area between the axis of rotation of the first rotatable arm and the axis of rotation of the second rotatable arm, and falls outside the area between the axis of rotation of the first rotatable arm and the axis of rotation of the second rotatable arm – 

Regarding claim 7. Schnee/Fuchs discloses the device according to claim 1, wherein the nose bar (Schnee’s 10) is translatable above a transporter (t), including a carrier for baking trays (see Schnee’s Col. 2, ll. 70-75, cont. Col. 3, ll. 1-4) or above a second conveyor belt (see Schnee figure above), with a direction of conveyance parallel or perpendicular to a direction of conveyance of the supply conveyor belt (Schnee’s Col. 3, ll. 1-4).

Regarding claim 8. Schnee/Fuchs discloses the device according to claim 1, further comprising a drive for driving a supply conveyor belt arranged under a level of the nose bar – from Schnee’s disclosure in Col. 3, ll. 1-4, “The transporting member t can, for example, be a tray or an additional conveyor belt arranged to move in a direction transverse to the direction of motion of the conveyor belt of the feeding device 2,” renders as inherent that the transporting member t would have a designated drive for driving it.

Regarding claim 9. Schnee/Fuchs discloses the device according to claim 1, except for, wherein the supply conveyor for a dough sheet is guided over a path comprising an uphill trajectory.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schnee/Fuchs’ supply conveyor 2 by rearranging it, so that it is guided over a path comprising an uphill trajectory, since it 
One would have been motivated to rearrange Schnee/Fuchs supply conveyor (Schnee’s 2) for the purpose of, e.g., reducing the horizontal span of the supply conveyor by rearranging it  with the feeding end towards belt 8 higher than the opposite end of the supply conveyor 2.

Regarding claim 10. Schnee/Fuchs discloses the device according to claim 1, except for, the device further comprising two identical transmissions, coupled to the nose bar at a mutual horizontal distance, wherein at least one of the transmissions comprises a drive, and in particular wherein the other transmission is a dummy.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schnee/Fuchs’ device by duplicating the transmission mechanism, so as to comprise two identical transmissions, coupled to the nose bar at a mutual horizontal distance, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. 
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 (VI) (B).
One would have been motivated to duplicate Schnee/Fuchs’ transmission mechanism for the purpose of, e.g., have a second transmission mechanism as a back-up to the first transmission mechanism in the case of a malfunction during an operating cycle.

Regarding claim 11. Schnee/Fuchs discloses the device according to claim 1, wherein the supply conveyor is configured to be operated with a constant of a supply conveyor belt speed – Schnee/Fuchs’ device is capable of operating the supply conveyor belt at a constant speed, see e.g., Schnee Col. 2, ll. 20-60.
	Regarding the functional language in claim 11 (e.g., the supply conveyor is configured to be operated with a constant of a supply-conveyor belt speed), the Examiner has considered the limitation “configured to be operated with a constant of a supply conveyor belt speed.” However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. 
As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. 

Regarding claim 12. Schnee/Fuchs discloses the device according to claim 1, wherein a retracting speed of the nose bar, a forward speed of the nose bar and a conveyance speed of the supply conveyor are independently controllable – see Schnee’s Col. 3, ll. 16-66.

Regarding claim 13. Schnee/Fuchs discloses the device according to claim 1, further comprising a buffer for a dough sheet, arranged up stream of the supply conveyor – a fermentation locker or the like, supplies the pieces of dough 3 with the aid of an endless belt.”

Regarding claim 14. Schnee/Fuchs discloses the device according to claim 1, further comprising a dough cutter, for cutting dough on the supply conveyor, in a direction perpendicular to a direction of conveyance of the supply conveyor – Schnee’s Col. 2, ll. 68-75 discloses, “The preceding feeding device 2, which may, for example, form a part of a dough cutting machine, a fermentation locker or the like, supplies the pieces of dough 3 with the aid of an endless belt.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments based on newly amended limitations, have been addressed by the new grounds of rejection above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712